Title: To Benjamin Franklin from the Chevalier de Chastellux, 1 June 1783
From: Chastellux, François-Jean de Beauvoir, chevalier de
To: Franklin, Benjamin


          
            1er juin 1783
          
          Monsieur coste qui
            vous remettra cette lettre est mon cher docteur, un três habile medecin et un excellent
            homme. Il étoit premier medecin de notre petite armée americaine. Il a souvent eté dans
            le cas de traitter vos soldats et il l’a fait avec zele et avec succès. Il aime vos
            compatriotes et en est aimé. L’ouvrage qu’il vous presente prouve l’estime qu’ils ont
            eue pour lui. Je vous prie donc de le
            bien recevoir au nom de notre chere amerique, dont mon cœur sera toujours citoyen
          
            LE CHER DE
              Chastellux
          
         
          Addressed: A Monsieur / Monsieur
            franklin &
          Notation: le chevr de chatellux
        